Citation Nr: 0835663	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  06-03 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's daughter


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to 
August 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  A notice of 
disagreement was received in March 2005, a statement of the 
case was issued in September 2005, and a substantive appeal 
was received in January 2006.  The veteran testified at a 
hearing before the Board in July 2008.  


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years after service, nor is bilateral hearing 
loss otherwise causally or etiologically related to service. 

2.  Tinnitus was not manifested during service or for many 
years after service, nor is tinnitus otherwise causally or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154, 5103, 5103A, 5107  (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of pre-adjudication letters from the RO 
to the veteran dated in June 2004 and November 2004.  While 
these notices do not provide any information concerning the 
evaluation or the effective date that could be assigned 
should service connection be granted, Dingess v. Nicholson, 
19 Vet. App. 473 (2006), since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection, any questions as to the appropriate 
disability ratings and effective dates to be assigned are 
rendered moot.  Thus, VA has satisfied its duty to notify the 
appellant.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Board acknowledges that the veteran's service medical 
records are not on file.  They were apparently destroyed in 
the 1973 fire at the National Personnel Records Center.  Due 
to the missing service medical records, the Board recognizes 
its heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit of the 
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record contains a report of VA examination 
performed in September 2004.  .  The veteran was also 
afforded a hearing.  The Board finds that duty to notify and 
duty to assist have been satisfied and will proceed to the 
merits of the veteran's appeal 

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.306.  That 
an injury occurred in service alone is not enough; there must 
be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 C.F.R. §§ 
3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.  


For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

The veteran has claimed entitlement to bilateral hearing loss 
due to noise exposure to artillery and explosives during 
active service.  As already noted, there are no service 
medical records available.  However, the veteran has 
testified as to noise exposure during service.  

In his claim for VA benefits, the veteran did not list any 
medical treatment for the period from discharge from service 
in 1946 until the 2000's.  At the July 2008 Board hearing, 
the veteran appears to have stated that he sought treatment 
from several doctors over the years but was unable to 
remember any specific details.  In sum, there appears to be 
no evidence supporting the inservice hearing problems or 
problems with hearing loss and tinnitus for approximately 50 
years after service.  This lengthy period without any 
documentation of a pertinent complaint, diagnosis, or 
treatment of hearing loss and/or tinnitus weighs against the 
claims of service connection.  See Maxson v. Gober, 230 F.3d 
1330 (Fed.Cir. 2000).

The veteran underwent a VA examination in September 2004.  He 
reported a gradual decrease in his hearing in the previous 5-
6 years.  He complained of difficulty understanding 
conversational speech without the use of visual cues or when 
background noise was present.  He reported the onset of 
bilateral and constant tinnitus within the previous 2 years.  
Speech recognition testing showed scores of 92 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
35
50
65
65
60
LEFT
35
40
60
65
60

The examiner diagnosed sensorineural hearing loss with 
subjective tinnitus.  Hearing loss was noted to be within age 
related norms in the high frequencies (where noise induced 
hearing impairment was typically evident).  The examiner 
noted that the veteran's reports of the onset of tinnitus and 
hearing loss were too remote in time (tinnitus onset in the 
previous 2 years and hearing loss onset in the last 5-6 
years).  The examiner noted that the veteran's records were 
destroyed by fire and could not be reviewed.  The examiner 
commented that any judgment as to whether the hearing loss is 
due to military noise would be speculation.  

The Board acknowledges the veteran's World War II service and 
has considered his statements and testimony.  However, 
despite the veteran's contentions otherwise, there is no 
persuasive evidence to support a finding that his current 
bilateral hearing loss with subjective tinnitus is 
etiologically related to service or any incident therein.  
Although medical evidence clearly demonstrates a current 
diagnosis of bilateral hearing loss with subjective tinnitus, 
such post-service findings fail to establish any relationship 
between the current disability and service.  The September 
2004 VA examiner indicated that any opinion as to causation 
would be speculative. Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for bilateral hearing loss with 
subjective tinnitus.  Consequently, the benefit-of-the-doubt-
rule does not apply, and the claim must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  

Service connection for tinnitus is not warranted.  

The appeal is denied as to all issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


